DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/778215 filed on October 05, 2022.


Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.



					Applicant
2.	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of the compact prosecution.


				Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 

On Pg. 12 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “That is, in reference to paragraph [0032], the Specification discloses that any semantic fingerprint (query, word, or otherwise) encompasses a sparse distributed representation of a given text granularity (e.g., one or multiple word(s)). To generate said sparse distributed representation, a complex, multi-step computation is involved, including the application of textual clustering analysis (i.e., a machine learning technique), that results in the arrangement of semantic features, pertinent to a query, word, etc., within a semantic space based on similarities and dissimilarities there-between. See Specification, paragraph [0044]. Moreover, multi-word semantic fingerprints (such as the claimed query semantic fingerprint) add further complexity through the process of generating a sparse distributed representation for each constituent word expressed in an input query, followed by the aggregation and sparsification of said generated set of word related sparse distributed representations. See Specification, paragraph [0034].”

Examiner replies that the claim is an abstract idea.  The claim language does not recite any language about a multi-step computation to generate the fingerprint.  Based upon the language in the claim, the fingerprint of a word is seen as a mental value representation of a word viewed on a piece of paper.

On Pg. 15-16 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the amended limitation.

Examiner replies that a new reference is presented below to teach the amended limitation. 





Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 9 and 17 specifically claim 1, 9 and 17 recites “computing  by the engramic indexing service a first similarity metric between the query semantic fingerprint and a first datacenter semantic fingerprint”, “making by the engramic indexing service a first determination that the first similarity metric satisfies a similarity metric threshold”, “identifying, by the engramic indexing service based on the first determination, a first datacenter represented through the first datacenter semantic fingerprint”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example “computing” in the context of the claim is seen as the user mentally determining a similarity measure between two fingerprints.  
For example, “making” in the context of the claim is seen as the user mentally determining the two fingerprints meet a threshold level of similarity.  For example, “identifying” in the context of the claim is seen as the user mentally identifying a location associated with the identified fingerprint similarity match.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving by an engramic indexing service and from a query device an input query comprising a plurality of words”, “generating  by the engramic indexing service and for the input query, a query semantic fingerprint derived from aggregating and sparsifying a plurality of word semantic fingerprints, wherein the plurality of word semantic fingerprints comprises a word semantic fingerprint for each word in the plurality of words” and “and obtaining, by the engramic indexing service and in response to the input query, a first resource from the first datacenter wherein the query device, the engramic indexing service, and the datacenter are separate devices”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
    The claims, 1, 9 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to dependent claims, 2 and 10 specifically claim 2 and 10 recites "prior to identifying the first datacenter: computing a second similarity metric between the query semantic fingerprint and a second datacenter semantic fingerprint”, “making a second determination that the second similarity metric satisfies the similarity metric threshold”,  “and making a third determination that the first similarity metric ranks higher than the second similarity metric in a ranking of similarity metrics, wherein identifying the first datacenter is further based on the third determination”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites computing a second similarity metric between the query semantic fingerprint and a second datacenter semantic fingerprint”, “making a second determination that the second similarity metric satisfies the similarity metric threshold”,  “and making a third determination that the first similarity metric ranks higher than the second similarity metric in a ranking of similarity metrics, wherein identifying the first datacenter is further based on the third determination” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
    The claims, 2 and 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to dependent claims, 3 and 11 specifically claim 3 and 11 recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating that the first resource did not address the input query”, “identifying, based on the query response feedback, a second datacenter represented through the second datacenter semantic fingerprint”, “obtaining a second resource from the second datacenter”, “and providing, in response to the input query, the second resource to the query device”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating that the first resource did not address the input query”, “identifying, based on the query response feedback, a second datacenter represented through the second datacenter semantic fingerprint”, “obtaining a second resource from the second datacenter”, “and providing, in response to the input query, the second resource to the query device”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
    The claims, 3 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


      With respect to dependent claims, 4 and 12 specifically claim 4 and 12 recites "prior to obtaining resources from the first datacenter: generating a semantic fingerprint intersect between the query semantic fingerprint and the first datacenter semantic fingerprint; examining the semantic fingerprint intersect to identify a first semantic cluster”, “identifying a first datacenter application programming interface (API) from the first semantic cluster; and issuing a first resource request to the first datacenter API of the first datacenter, wherein the first resource is obtained as a response to the first resource request”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "prior to obtaining resources from the first datacenter: generating a semantic fingerprint intersect between the query semantic fingerprint and the first datacenter semantic fingerprint; examining the semantic fingerprint intersect to identify a first semantic cluster”, “identifying a first datacenter application programming interface (API) from the first semantic cluster; and issuing a first resource request to the first datacenter API of the first datacenter, wherein the first resource is obtained as a response to the first resource request”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
    The claims, 4 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 
      With respect to dependent claims, 5 and 13 specifically claim 5 and 13 recites "identifying a set of activated semantic features defining the first semantic cluster”, “mapping the set of activated semantic features to a topic, wherein the topic is associated with one selected from a group consisting of a first text granularity encoded by the query semantic fingerprint and a second text granularity encoded by the first datacenter semantic fingerprint”, “and mapping the topic to an asset of the first datacenter, wherein the first datacenter API manages access to the asset”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "identifying a set of activated semantic features defining the first semantic cluster”, “mapping the set of activated semantic features to a topic, wherein the topic is associated with one selected from a group consisting of a first text granularity encoded by the query semantic fingerprint and a second text granularity encoded by the first datacenter semantic fingerprint”, “and mapping the topic to an asset of the first datacenter, wherein the first datacenter API manages access to the asset”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
    The claims, 5 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 6 and 14 specifically claim 6 and 14 recites "examining the semantic fingerprint intersect to identify a second semantic cluster”, “identifying a second datacenter API from the second semantic cluster”, “and issuing a second resource request to the second datacenter API of the first datacenter, wherein a second resource is obtained as a response to the second resource request”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "examining the semantic fingerprint intersect to identify a second semantic cluster”, “identifying a second datacenter API from the second semantic cluster”, “and issuing a second resource request to the second datacenter API of the first datacenter, wherein a second resource is obtained as a response to the second resource request”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
     The claims, 6 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 7 and 15 specifically claim 7 and 15 recites "prior to receiving the input query: obtaining a set of semantic references; processing the set of semantic references to obtain a collection of semantic reference excerpts”, “generating a semantic map from the collection of semantic reference excerpts”, “generating, based on the semantic map, a word semantic fingerprint for each unique word recited throughout the set of semantic references”, “and generating, for each datacenter of a plurality of datacenters comprising the first datacenter, a datacenter semantic fingerprint through an aggregation of word semantic fingerprints”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "prior to receiving the input query: obtaining a set of semantic references; processing the set of semantic references to obtain a collection of semantic reference excerpts”, “generating a semantic map from the collection of semantic reference excerpts”, “generating, based on the semantic map, a word semantic fingerprint for each unique word recited throughout the set of semantic references”, “and generating, for each datacenter of a plurality of datacenters comprising the first datacenter, a datacenter semantic fingerprint through an aggregation of word semantic fingerprints”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
     The claims, 7 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 8 and 16 specifically claim 8 and 16 recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query”, “and adjusting the semantic map based on the query response feedback”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query”, “and adjusting the semantic map based on the query response feedback”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
     The claims, 8 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 18 specifically claim 8 and 16 recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query”, “and adjusting the semantic map based on the query response feedback”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query”, “and adjusting the semantic map based on the query response feedback”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
     The claim, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 19 specifically claim 19 recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query”, “and adjusting the semantic map based on the query response feedback”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query”, “and adjusting the semantic map based on the query response feedback”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
     The claims, 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 20 specifically claim 20 recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query”, “and adjusting the semantic map based on the query response feedback”. These limitations could be reasonably and practically performed by the human mind, for instance based on identify a question and generate a representation of the question, compare the representation to a database to determine a match and determine access to the database.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "providing the first resource to the query device”, “receiving, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query”, “and adjusting the semantic map based on the query response feedback”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
     The claim, 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1, 2, 3, 4, 6, 7, 9, 10, 11, 12, 14, 15, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatenable by Bezzi et al. U.S. Patent Application Publication No. 201/0157486 (herein as ‘Bezzi’), Adriaansen et al. U.S. Patent Application Publication No. 2014/0089246 (herein as ‘Adriaansen’) and further in view of Cidambi U.S. Patent Application Publication No. 2017/0359720 (herein as ‘Cidambi’).


As to claim 1 Bezzi teaches a method for processing queries, comprising:
receiving by an engramic indexing service, an input query comprising a plurality of words, (Fig. 1 Par. 0082 Bezzi discloses receiving a request from a user on a client device); 
Bezzi does not teach but Adriaansen teaches generating by an engramic indexing service and for the input query, a query semantic fingerprint derived from aggregating and sparsifying a plurality of word semantic fingerprints (Par. 0112 Adriaansen discloses the document profile fingerprint is a list of concepts. Par. 0056 Adriaansen discloses the concept is associated with a word. Par. 0113 Adriaansen discloses merging the document profiles fingerprints together to create a knowledge profile fingerprint);
wherein the plurality of word semantic fingerprints comprises a word semantic fingerprint for each word in the plurality of words (Par. 0056 Adriaansen discloses the concept is associated with a word. Par. 0088 Adriaansen discloses a fingerprint is associated with each concept. The concept being a word, each fingerprint is associated with a word);
Bezzi and Adriaansen are analogous art because they are in the same field of endeavor, fingerprint processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fingerprint matching of Bezzi to include the word fingerprint of Adriaansen, to allow provide more accurate results. The suggestion/motivation to combine is that it would be obvious to try provide faster and more relevant search results (Par. 0035 Adriaansen).
Bezzi teaches computing by an engramic indexing service, a first similarity metric between the query semantic fingerprint and a first datacenter semantic fingerprint (Fig. 1 (Server System) and Par. 0029 Bezzi discloses the data is stored on cloud based storage or networked servers. Par. 0084 Bezzi discloses the version matcher looking up the fingerprint in the fingerprint matrix to determine if the request is associated with a stored version. The server system is seen as the datacenter);
Bezzi does not teach but Cidambi teaches making a first determination that the first similarity metric satisfies a similarity metric threshold (Fig. 3 and par. 0035 Cidambi discloses comparing the fingerprints to the another set of fingerprints to allow a payment to be processed);
Bezzi and Cidambi are analogous art because they are in the same field of endeavor, fingerprint processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fingerprint matching of Bezzi to include the similarity threshold of Cidambi, to allow comparisons between entities. The suggestion/motivation to combine is that it would be obvious to try to speed up comparisons by learning and storing the unique fingerprints (Par. 0035 Cidambi).
Bezzi teaches identifying, by an engramic indexing service,  based on the first determination, a first datacenter represented through the first datacenter semantic fingerprint; and obtaining by the engramic indexing service and, in response to the input query, a first resource from the first datacenter (Par. 0089 Bezzi discloses storing the unique fingerprint associated with the package when the fingerprint is identified as unique);
Cidambi teaches wherein the query device, the engramic indexing service, and the data center are separate devices (Fig. 1 and Par. 0011 Cidambi discloses the user device, the engramic indexing service, and the data center. The user device is seen  as Fig. 1 user 102.  The engramic indexing service is seen as 114 (point of sale).  The data center is seen as mobile device authentication server 134).

As to claim 2 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 1.
In addition Bezzi teaches further comprising: 
prior to identifying the first datacenter: 
computing by an engramic indexing service, a second similarity metric between the query semantic fingerprint and a second datacenter semantic fingerprint; making by an engramic indexing service, a second determination that the second similarity metric satisfies the similarity metric threshold; and making by an engramic indexing service,  a third determination that the first similarity metric ranks higher than the second similarity metric in a ranking of similarity metrics, wherein identifying the first datacenter is further based on the third determination (Par. 0046 Bezzi discloses matching input code package fingerprints with a list of ordered stored versions of fingerprints. The second similar metrics are seen as fingerprints within the list).


As to claim 3 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 1.
In addition Bezzi teaches further comprising: after obtaining the first resource: providing the first resource to the query device; receiving, by an engramic indexing service, from the query device in response to providing the first resource, query response feedback indicating that the first resource did not address the input query; identifying, by an engramic indexing service, based on the query response feedback, a second datacenter represented through the second datacenter semantic fingerprint; obtaining a second resource from the second datacenter; and providing, in response to the input query, the second resource to the query device (Par. 0035 Bezzi discloses the match meter is a table that compares a table listing for each version in the code repository, and how well each version matches to the input bytecode file package. Par. 0039 and Par. 0040 Bezzi discloses each version is seen as a resource. The list details how well each version matches is seen as the f).


As to claim 4 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 1.
In addition Bezzi teaches: prior to obtaining resources from the first datacenter: generating by an engramic indexing service, a semantic fingerprint intersect between the query semantic fingerprint and the first datacenter semantic fingerprint; examining by an engramic indexing service, the semantic fingerprint intersect to identify a first semantic cluster; identifying by an engramic indexing service, a first datacenter application programming interface (API) from the first semantic cluster; and issuing a first resource request to the first datacenter API of the first datacenter, wherein the first resource is obtained as a response to the first resource request (Par. 0089 Bezzi discloses the repository manager comparing the new version to the stored version.  When there is a match the newer version metadata is stored).


As to claim 6 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 4.
In addition Bezzi teaches further comprising: examining by an engramic indexing service, the semantic fingerprint intersect to identify a second semantic cluster; identifying by an engramic indexing service, a second datacenter API from the second semantic cluster; and issuing by an engramic indexing service, a second resource request to the second datacenter API of the first datacenter, wherein a second resource is obtained as a response to the second resource request (Par. 0089 Bezzi discloses the repository manager comparing the new version to the stored version.  When there is a match the newer version metadata is stored).

As to claim 7 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 1.
In addition Bezzi teaches further comprising: prior to receiving the input query: obtaining by an engramic indexing service, a set of semantic references; processing by an engramic indexing service, the set of semantic references to obtain a collection of semantic reference excerpts; generating by an engramic indexing service, a semantic map from the collection of semantic reference excerpts; generating, by an engramic indexing service, based on the semantic map, a word semantic fingerprint for each unique word recited throughout the set of semantic references; and generating, by an engramic indexing service, for each datacenter of a plurality of datacenters comprising the first datacenter, a datacenter semantic fingerprint through an aggregation of word semantic fingerprints (Par. 0075 Bezzi discloses analyzing the metrics to determine a subset of metrics to be used as a fingerprint definition to identify each version of the packaged data).

	As to claim 9 Bezzi teaches a non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor, enables the computer processor to: 
receive by an engramic indexing service, an from a query device an input query (Fig. 1 Par. 0082 Bezzi discloses receiving a request from a user on a client device);
generate by an engramic indexing service, and for the input query a query semantic fingerprint derived from aggregating and sparsifying and plurality of word semantic fingerprints, (Par. 0112 Adriaansen discloses the document profile fingerprint is a list of concepts. Par. 0113 Adriaansen discloses merging the document profiles fingerprints together to create a knowledge profile fingerprint);
Bezzi and Adriaansen are analogous art because they are in the same field of endeavor, fingerprint processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fingerprint matching of Bezzi to include the word fingerprint of Adriaansen, to allow provide more accurate results. The suggestion/motivation to combine is that it would be obvious to try provide faster and more relevant search results (Par. 0035 Adriaansen).
Bezzi teaches compute by an engramic indexing service, a first similarity metric between the query semantic fingerprint and a first datacenter semantic fingerprint (Par. 0084 Bezzi discloses the version matcher looking up the fingerprint in the fingerprint matrix to determine if the request is associated with a stored version); 
Bezzi does not teach but Cidambi teaches make by an engramic indexing service, a first determination that the first similarity metric satisfies a similarity metric threshold (Fig. 3 and par. 0035 Cidambi discloses comparing the fingerprints to the another set of fingerprints to allow a payment to be processed);
Bezzi and Cidambi are analogous art because they are in the same field of endeavor, fingerprint processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fingerprint matching of Bezzi to include the similarity threshold of Cidambi, to allow comparisons between entities. The suggestion/motivation to combine is that it would be obvious to try to speed up comparisons by learning and storing the unique fingerprints (Par. 0035 Cidambi).
Bezzi teaches identify, by an engramic indexing service, based on the first determination, a first datacenter represented through the first datacenter semantic fingerprint; and obtain by the engramic indexing service, in response to the input query, a first resource from the first datacenter (Par. 0089 Bezzi discloses storing the unique fingerprint associated with the package);
Wherein the query device, the engramic indexing service, and the datacenter are separate devices (Fig. 1 and Par. 0011 Cidambi discloses the user device, the engramic indexing service, and the data center. The user device is seen  as Fig. 1 user 102.  The engramic indexing service is seen as 114 (point of sale).  The data center is seen as mobile device authentication server 134).


As to claim 10 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 9.
In addition Bezzi teaches comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to: prior to identifying the first datacenter: compute by an engramic indexing service, a second similarity metric between the query semantic fingerprint and a second datacenter semantic fingerprint; make by an engramic indexing service, a second determination that the second similarity metric satisfies the similarity metric threshold; and make by an engramic indexing service, a third determination that the first similarity metric ranks higher than the second similarity metric in a ranking of similarity metrics, wherein identifying the first datacenter is further based on the third determination (Par. 0046 Bezzi discloses matching input code package fingerprints with a list of ordered stored versions of fingerprints. The second similar metrics are seen as fingerprints within the list).


As to claim 11 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 10.
In addition Bezzi teaches comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to: after obtaining the first resource: provide the first resource to the query device; receive, by an engramic indexing service, from the query device in response to providing the first resource, query response feedback indicating that the first resource did not address the input query; identify, by an engramic indexing service, based on the query response feedback, a second datacenter represented through the second datacenter semantic fingerprint; obtain a second resource from the second datacenter; and provide, in response to the input query, the second resource to the query device (Par. 0035 Bezzi discloses the match meter is a table that compares a table listing for each version in the code repository, and how well each version matches to the input bytecode file package. Par. 0039 and Par. 0040 Bezzi discloses each version is seen as a resource. The list details how well each version matches is seen as the f).


As to claim 12 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 9.
In addition Bezzi teaches comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to: prior to obtaining resources from the first datacenter: generate by an engramic indexing service, a semantic fingerprint intersect between the query semantic fingerprint and the first datacenter semantic fingerprint; examine by an engramic indexing service, the semantic fingerprint intersect to identify a first semantic cluster; identify by an engramic indexing service, a first datacenter application programming interface (API) from the first semantic cluster; and issue by an engramic indexing service, a first resource request to the first datacenter API of the first datacenter, wherein the first resource is obtained as a response to the first resource request (Par. 0089 Bezzi discloses the repository manager comparing the new version to the stored version.  When there is a match the newer version metadata is stored).

As to claim 14 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 12.
In addition Bezzi teaches comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to: examine by an engramic indexing service, the semantic fingerprint intersect to identify by an engramic indexing service, a second semantic cluster; identify a second datacenter API from the second semantic cluster; and issue by an engramic indexing service, a second resource request to the second datacenter API of the first datacenter, wherein a second resource is obtained as a response to the second resource request (Par. 0089 Bezzi discloses the repository manager comparing the new version to the stored version.  When there is a match the newer version metadata is stored).


As to claim 15 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 9.
In addition Bezzi teaches comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to: prior to receiving the input query: obtain by an engramic indexing service, by the engramic indexing service, a set of semantic references; process the set of semantic references to obtain a collection of semantic reference excerpts; generate by an engramic indexing service, a semantic map from the collection of semantic reference excerpts; generate, by an engramic indexing service, based on the semantic map, a word semantic fingerprint for each unique word recited throughout the set of semantic references; and generate, by an engramic indexing service,  for each datacenter of a plurality of datacenters comprising the first datacenter, a datacenter semantic fingerprint through an aggregation of word semantic fingerprints (Par. 0075 Bezzi discloses analyzing the metrics to determine a subset of metrics to be used as a fingerprint definition to identify each version of the packaged data).

As to claim 17 Bezzi teaches a system, comprising: 
a plurality of datacenters (Par. 0024 Bezzi discloses a server);
and an engramic indexing service operatively connected to the plurality of datacenters and comprising a first computer processor (Par. 0028 Bezzi discloses software fingerprint generation and identification server 124); wherein the engramic indexing service is programmed to: 
receive an input query, comprising a plurality of words (Fig. 1 Par. 0082 Bezzi discloses receiving a request from a user on a client device);
generate for the input query a query semantic fingerprint derived from aggregating and sparsifying a plurality of word semantic fingerprints ((Par. 0056 Adriaansen discloses the concept is associated with a word. Par. 0088 Adriaansen discloses a fingerprint is associated with each concept. The concept being a word, each fingerprint is associated with a word. Par. 0112 Adriaansen discloses the document profile fingerprint is a list of concepts. Par. 0113 Adriaansen discloses merging the document profiles fingerprints together to create a knowledge profile fingerprint);
Bezzi teaches compute a similarity metric between the query semantic fingerprint and a datacenter semantic fingerprint (Par. 0084 Bezzi discloses the version matcher looking up the fingerprint in the fingerprint matrix to determine if the request is associated with a stored version);
Bezzi does not teach but Cidambi teaches make a determination that the similarity metric satisfies a similarity metric threshold (Fig. 3 and par. 0035 Cidambi discloses comparing the fingerprints to the another set of fingerprints to allow a payment to be processed);
Bezzi and Cidambi are analogous art because they are in the same field of endeavor, fingerprint processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fingerprint matching of Bezzi to include the similarity threshold of Cidambi, to allow comparisons between entities. The suggestion/motivation to combine is that it would be obvious to try to speed up comparisons by learning and storing the unique fingerprints (Par. 0035 Cidambi).
Bezzi teaches identify, based on the determination, a datacenter of the plurality of datacenters, represented through the datacenter semantic fingerprint; and obtain, in response to the input query, a resource from the datacenter (Par. 0089 Bezzi discloses storing the unique fingerprint associated with the package when the fingerprint is identified as unique).


As to claim 18 Bezzi in combination with Cidambi and Bezzi teaches each and every limitation of claim 17.
In addition Bezzi teaches wherein the datacenter comprises at least one datacenter application programming interface (API) (Par. 0028 Bezzi discloses an application programming interface).


As to claim 19 Bezzi in combination with Cidambi and Bezzi teaches each and every limitation of claim 18.
In addition Bezzi teaches wherein the datacenter further comprises a plurality of assets accessible through the at least one datacenter API (Par. 0032 Bezzi discloses an application programming interface is used to access various information).

As to claim 20 Bezzi in combination with Cidambi and Bezzi teaches each and every limitation of claim 17.
In addition Bezzi teaches further comprising: a query device operatively connected to the engramic indexing service and comprising a second computer processor (Par. 0028 Bezzi discloses software fingerprint generation and identification server 124);
wherein the input query is received from the query device (Fig. 1 Par. 0082 Bezzi discloses receiving a request from a user on a client device).




8.	Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezzi et al. U.S. Patent Application Publication No. 201/0157486 (herein as ‘Bezzi’), Adriaansen et al. U.S. Patent Application Publication No. 2014/0089246 (herein as ‘Adriaansen’) and further in view of Cidambi U.S. Patent Application Publication No. 2017/0359720 (herein as ‘Cidambi’) and further in view of Malik et al. U.S. Patent Application Publication No. 2012/0215791 (herein as ‘Malik’).



As to claim 5 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 4.
In addition Bezzi teaches wherein identifying the first datacenter API from the first semantic cluster, comprises: identifying a set of activated semantic features defining the first semantic cluster (Par. 0045 Bezzi discloses identifying values based upon groups);
Bezzi does not teach but Malik teaches mapping the set of activated semantic features to a topic, wherein the topic is associated with one selected from a group consisting of a first text granularity encoded by the query semantic fingerprint and a second text granularity encoded by the first datacenter semantic fingerprint (Par. 0079 Malik discloses the features of the fingerprints are mapped to the categories of an entity. The categories are seen as the text granularity);
Bezzi and Malik are analogous art because they are in the same field of endeavor, fingerprint processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fingerprint matching of Bezzi to include the fingerprint categories of Malik, to allow comparison between entities. The suggestion/motivation to combine is that it would be obvious to try in order to compare unstructured data to identify additional relevant data (Par. 0004 – 0006 Malik).
and mapping the topic to an asset of the first datacenter, wherein the first datacenter API manages access to the asset (Par. 0079 Malik discloses the features of the fingerprints are mapped to the categories of an entity. The categories are seen as the text granularity).

As to claim 13 Bezzi in combination with Adriaansen and Cidambi teaches each and every limitation of claim 12.
In addition Bezzi teaches wherein to identify the first datacenter API from the first semantic cluster, the computer readable program code, which when executed by the computer processor, enables the computer processor to: identify a set of activated semantic features defining the first semantic cluster; map the set of activated semantic features to a topic, wherein the topic is associated with one selected from a group consisting of a first text granularity encoded by the query semantic fingerprint and a second text granularity encoded by the first datacenter semantic fingerprint  (Par. 0079 Malik discloses the features of the fingerprints are mapped to the categories of an entity. The categories are seen as the text granularity);
Bezzi and Malik are analogous art because they are in the same field of endeavor, fingerprint processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fingerprint matching of Bezzi to include the fingerprint categories of Malik, to allow comparison between entities. The suggestion/motivation to combine is that it would be obvious to try in order to compare unstructured data to identify additional relevant data (Par. 0004 – 0006 Malik).
and map the topic to an asset of the first datacenter, wherein the first datacenter API manages access to the asset (Par. 0079 Malik discloses the features of the fingerprints are mapped to the categories of an entity. The categories are seen as the text granularity).



9.	Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezzi et al. U.S. Patent Application Publication No. 201/0157486 (herein as ‘Bezzi’), Adriaansen et al. U.S. Patent Application Publication No. 2014/0089246 (herein as ‘Adriaansen’), Cidambi U.S. Patent Application Publication No. 2017/0359720 (herein as ‘Cidambi’) as applied to and further in view of Mohan et al. U.S. Patent Application Publication No. 2019/0294669 (herein as ‘Mohan’).


As to claim 8 Bezzi in combination with Adriaansen, Cidambi teaches each and every limitation of claim 7.
Bezzi in combination with Cidambi does not teach but Mohan teaches further comprising: providing the first resource to the query device; receiving, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query; and adjusting the semantic map based on the query response feedback (Par. 0031 Mohan discloses updating a model based upon user feed back. The model is seen as the data residing within the first resource).
Bezzi and Malik are analogous art because they are in the same field of endeavor, fingerprint processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fingerprint matching of Bezzi to include the fingerprint queries of Mohan, to allow access to information. The suggestion/motivation to combine is that it would be obvious to try in order to increasing user efficiency by reducing use of processing time and/or computer resource(s) while consuming the narrative source document (Par. 0011 Mohan).


As to claim 16 Bezzi in combination with Adriaansen, Cidambi teaches each and every limitation of claim 15.
Bezzi in combination with Cidambi does not teach but Mohan teaches comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to: provide the first resource to the query device; receive, from the query device in response to providing the first resource, query response feedback indicating one selected from a group consisting of the first resource addressed the input query and the first resource did not address the input query; and adjust the semantic map based on the query response feedback (Par. 0031 Mohan discloses updating a model based upon user feed back. The model is seen as the data residing within the first resource).
Bezzi and Malik are analogous art because they are in the same field of endeavor, fingerprint processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fingerprint matching of Bezzi to include the fingerprint queries of Mohan, to allow access to information. The suggestion/motivation to combine is that it would be obvious to try in order to increasing user efficiency by reducing use of processing time and/or computer resource(s) while consuming the narrative source document (Par. 0011 Mohan).







Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  October 21, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159